Bleckley, Justice.
1. The warehousemen’s position is this: We made a contract of insurance with you, and for the risk we assumed, you owe us a certain sum as premium. The position of the owners of the cotton is that there was no valid contract of insurance, and therefore that no debt for premium was created. The writing said to embody a contract reads as *25follows: “ Two hundred B | C., [W] insured to-day, p. v. o., Mr. H., @ 15 cents from date.” Taking this alone, or in connection with the account of cotton in the books containing the instrument, we do not think it amounts to a contract of insurance. Without scrutinizing it for other defects, it is fatally deficient in not specifying the period of time during which the insurance was to run. No element of a valid contract could be more material than this, and it so happens that it is upon this very element tha the parties are mainly at issue. No better illustration than the present case could occur of the necessity of fixing by the writing itself the length of time embraced in the contract. The language of section 2794 of the Code is as follows: “ The contract of fire insurance is one whereby an individual or company, in consideration of a premium paid, agrees to indemnify the assured against loss by fire to the property described in the policy, according to the terms and stipulations thereof. Such contract, to be binding, must be in writing ; but delivery is not necessary if. in other respects, the contract is consummated:” It is plain that the terms and stipulations are to be in writing, for they are to be “thereof,” that is, of the policy. A contract which expresses no time for the risk to continue is too vague and uncertain to be treated as complete. Such a contract is not “consummated.”
2. Looking to the whole case and the evidence in support of it, there was no abuse of discretion in refusing a new trial.
Judgment affirmed.